Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 24, 2017

The Court of Appeals hereby passes the following order:

A18A0202. SAMUEL WRIGHT v. SOLEDAD MENDOZA-HERNANDEZ.

      This case began as a dispossessory proceeding in magistrate court. Following
an adverse ruling in that court, defendant Samuel Wright appealed to the superior
court. The superior court also ruled in favor of the plaintiff, and Wright filed this
direct appeal from the superior court’s order. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Wright was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). Wright’s failure to follow that procedure deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  08/24/2017
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.